Citation Nr: 1047643	
Decision Date: 12/22/10    Archive Date: 12/30/10

DOCKET NO.  10-34 891	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J.B. Freeman, Associate Counsel




INTRODUCTION

The appellant served on active duty from September 1953 to August 
1955.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2009 rating decision of the RO in 
Wichita, Kansas, which denied service connection for hearing 
loss, and from an August 2010 rating decision that denied service 
connection for tinnitus.  

This appeal has been advanced on the Board's docket pursuant to 
38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 
2002).


REMAND

The duty to assist a claimant includes providing a medical 
examination or obtaining a medical opinion when such is necessary 
to make a decision on the claim, as defined by law.  Where a VA 
examination and opinion are provided, the examination and opinion 
must be adequate.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 
(2008).  In this case, the appellant was seen for a July 2010 VA 
audiology examination.  The examiner indicated that the appellant 
reported significant noise exposure due to assignment in an 
artillery unit.  The examiner indicated that the appellant's MOS 
was as a personnel specialist and that noise exposure was 
inconsistent with that occupation.  The Board notes that the 
appellant's service personnel records show that he was in service 
for approximately 23 months, the last eight as a personnel 
specialist.  Prior to that, the appellant went through basic 
training, which required rifle qualification, before being 
transferred to an artillery unit where he was a line specialist 
at Fort Bragg.  This supports the appellant's contentions of 
noise exposure for the first fifteen months of service.  Thus, 
the Board concludes that the factual predicate of the VA 
examiner's opinion was inaccurate.  The VA examination opinion is 
inadequate.  See Nieves-Rodriguez.  Similarly, the Board notes 
that the examination report states that the examiner reviewed 
only the appellant's service treatment records and VA treatment 
records.  This excludes review of the appellant's service 
personnel records and his private treatment records.  The Board 
will therefore remand for a new VA examination and opinion where 
the examiner considers the complete record.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the appellant for a VA 
examination to determine the medical 
probabilities that the appellant's hearing 
loss and tinnitus are related to in-service 
noise exposure.  The entire claims folder and 
a copy of this REMAND must be made available 
to the examiner.  All indicated studies 
should be conducted, and the results reviewed 
before the final opinion.  The examiner 
should provide a complete rationale for any 
opinion provided.

2.  Then, the agency of original jurisdiction 
should re-adjudicate the claims on the 
merits.  If any benefit sought is not 
granted, the appellant and his representative 
should be furnished a supplemental statement 
of the case and afforded opportunity to 
respond before the record is returned to the 
Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2010).


________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a preliminary 
order and does not constitute a decision of the Board on the 
merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

